


Exhibit 10.5

 

NEGATIVE PLEDGE AGREEMENT

 

THIS NEGATIVE PLEDGE AGREEMENT (this “Agreement”) is made this 31st day of July,
2009 by VIRTUSA CORPORATION, a corporation organized under the laws of the State
of Delaware and having its chief executive office at 2000 West Park Drive,
Westborough, Massachusetts 01581 (the “Borrower”), in favor of RBS CITIZENS,
NATIONAL ASSOCIATION, a national banking corporation with an office at 28 State
Street, Boston, Massachusetts 02109 as administrative agent for itself and for
the Lenders party to the Credit Agreement as such term is defined below (the
“Agent”).

 

The Borrower has entered into a certain Credit Agreement with the Agent and the
Lenders of even date herewith (as the same may be amended, modified,
supplemented, extended or restated from time to time, the “Credit Agreement”)
pursuant to which the Lenders have agreed to make loans and other credits to the
Borrower upon the terms and subject to the conditions set forth therein.

 

Lenders have required that Borrower enter into this Agreement as a condition
precedent to Lenders’ entering into the Credit Agreement.

 

In order to induce the Agent and the Lenders to enter into the Credit Agreement
and to make or continue to make loans and other credits available to the
Borrower upon the terms and subject to the conditions set forth in the Credit
Agreement, and in consideration thereof, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower agrees as follows:

 

Section 1. Definitions.

 

The term “Intellectual Property” shall have the following meaning:

 

Intellectual Property.  All of the Borrower’s: (i) United States and foreign
patents, patent applications and statutory invention registrations, including
reissues, divisions, continuations, substitutions, renewals, continuations in
part, extensions and reexaminations thereof, and all improvements thereto,
(ii) software, database, copyrightable works, websites, copyrights (registered,
renewed or otherwise) and registrations, renewals and applications for
registration or renewal thereof, (iii) trademarks, trademark applications,
service marks, service mark applications, trade dress, logos, slogans, symbols,
trade names, internet domain names, brand names, product names, fictitious
names, corporate names, and other source identifiers and all reissues,
extensions and renewals thereof, and goodwill of the business symbolized thereby
and associated therewith, (iv) trade secrets, know-how, technology, inventions
and discoveries, and (v) any and all right, title, and interest in and to the
foregoing, including the right to sue for past, present and future infringement,
in all of such cases (i) through (v), whether used, held for use, supported,
maintained, marketed or otherwise.

 

All other capitalized terms used herein or in any certificate, report or other
document delivered pursuant hereto shall have the meanings assigned to them in
the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

Section 2.  Negative Pledge.  The Borrower hereby covenants that it shall not
create, incur, assume or suffer to exist any Encumbrance, other than Permitted
Encumbrances on or with respect to the Intellectual Property.  The Borrower
further covenants and agrees that it shall not sell, transfer, assign or
otherwise alienate or dispose of the Intellectual Property, other than for fair
consideration in the ordinary course of Borrower’s Business, without the prior
written consent of the Required Lenders. The Borrower further covenants and
agrees that it shall not enter into any other negative pledge or agreement not
to encumber or dispose of the Intellectual Property in favor of any Person other
than the Agent for the ratable benefit of the Lenders.

 

Section 3. Notices.  All notices, approvals, requests, demands and other
communications hereunder shall be given in accordance with the provisions of the
Credit Agreement.

 

Section 4.  Governing Law; Jurisdiction; Venue.  THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SAID COMMONWEALTH (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW). THE BORROWER CONSENTS TO THE JURISDICTION OF ANY OF
THE FEDERAL OR STATE COURTS LOCATED IN SUFFOLK COUNTY IN THE COMMONWEALTH OF
MASSACHUSETTS IN CONNECTION WITH ANY SUIT TO ENFORCE THE RIGHTS OF THE AGENT
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND CONSENTS TO SERVICE
OP PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
BORROWER’S ADDRESS SET FORTH HEREIN. THE BORROWER IRREVOCABLY WAIVES ANY
OBJECTION IN WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH ACTION BROUGHT IN THE COURTS REFERRED TO IN THIS SECTION AND IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH ACTION THAT SUCH ACTION HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 5. Waiver of Jury Trial. EACH OF THE BORROWER AND THE AGENT HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT
OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMIMSTRATION OR ENFORCEMENT
OF THE LOANS AND THE LOAN DOCUMENTS, AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH OF THE BORROWER AND
THE AGENT HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES

 

2

--------------------------------------------------------------------------------


 

OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDERS HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDERS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (b) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF, AMONG OTHER THINGS,
THE BORROWER’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

Section 6. General.  This Agreement may not be amended or modified expect by a
writing signed by each of the Borrower and Agent, on behalf of the Lenders
(subject to approval of the Required Lenders).  This Agreement shall be binding
upon and inure to the benefit of the Borrower and its successors and assigns,
and shall be shall be binding upon and inure to the benefit of and be
enforceable by the Agent and its successors and assigns for the ratable benefit
of the Lenders; provided that the Borrower may not assign or transfer its rights
or obligations hereunder.  This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, but all of which
together shall constitute one agreement.  Section headings are for convenience
of reference only and are not a part of this Agreement.  In the event that any
deposit or sum due from or credited by the Agent is held or stands in the name
of the Borrower and another or others jointly, the Agent may deal with the same
for all purposes as if it belonged to or stood in the name of the Borrower
alone.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
as an instrument under seal as of the date first written above.

 

 

WITNESS

 

BORROWER:

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

/s/ Paul D. Tutun

 

By:

/s/ Ranjan Kalia

 

 

 

4

--------------------------------------------------------------------------------
